Citation Nr: 1019601	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board previously remanded this 
issue for further development in July 2009.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and thus may proceed with appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in April 2009.  A 
transcript of this proceeding is associated with the claims 
file. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no 
worse than Level I hearing in the right ear and no worse than 
Level I hearing in the left ear. 


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

In this case, the Veteran's claim arises from an appeal of 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
development is needed under VCAA with respect to the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment and examination.  The Board concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b). 

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI. Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  See generally 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the 
assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric evaluation 
to the numeric designations in the rating schedule).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3,000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.


If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran's bilateral hearing loss is currently rated as 
noncompensable under 38 C.F.R. §4.85, DC 6100.  

An April 2006 VA audiological examination yielded test 
results of pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 25, 30, 50, and 65 decibels, 
respectively, for an average of 40 decibels.  Pure tone 
thresholds measured in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 20, 30, 50, and 65 decibels, respectively, 
with an average of 40 decibels.  Speech discrimination scores 
were reported as 94 percent in the right ear and 92 percent 
in the left.  

Application of 38 C.F.R. § 4.85 Table VI to the April 2006 
measurements results in assignment of Roman Numeral I for the 
right ear and Roman Numeral I for the left ear for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or zero percent, rating under Table VII of 
38 C.F.R. § 4.85.

A December 2008 VA audiological assessment yielded test 
results of pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 25, 30, 50 and 65 decibels, 
respectively, for an average of 43 decibels.  Pure tone 
thresholds measured in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 20, 30, 50 and 65 decibels, respectively, 
with an average of 41 decibels.  Speech discrimination scores 
were reported as 96 percent in both ears.  The examiner 
diagnosed the Veteran with normal hearing from 250 Hz to 1000 
Hz and mild to moderately severe sensorineural hearing loss 
from 2000 Hz to 8000 Hz bilaterally.

Application of 38 C.F.R. § 4.85 Table VI to the December 2008 
measurements results in assignment of Roman Numeral I to the 
right ear and Roman Numeral I to the left ear for the purpose 
of determining a disability rating.  This results in a non- 
compensable, or 0 percent, under Table VII of 38 C.F.R. § 
4.85.

Most recent November 2009 VA examination yielded test results 
of pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz of 20, 35, 55 and 60 decibels, respectively, 
for an average of 43 decibels.  Pure tone thresholds measured 
in the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 
35, 50 and 65 decibels, respectively, with an average of 41 
decibels.  Speech discrimination scores were reported as 94 
percent in the right ear and 98 percent in the left ear.  The 
Veteran was again diagnosed with normal hearing from 500 Hz 
to 1000 Hz and mild to moderately severe sensorineural 
hearing loss from 2000 Hz to 4000 Hz bilaterally.

Application of 38 C.F.R. § 4.85 Table VI to the November 2009 
measurements results in assignment of Roman Numeral I to the 
right ear and Roman Numeral I to the left ear for the purpose 
of determining a disability rating.  This again results in a 
non- compensable, or 0 percent, under Table VII of 38 C.F.R. 
§ 4.85.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 
447 (2007) in which the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this case, the VA 
examiner in December 2008 noted that the Veteran's hearing 
loss made it difficult for him to watch television.  The 
Veteran's wife complained that he kept the volume too loud 
and spoke too loudly.  The VA examiner in November 2009 
indicated that, with his hearing aids, the Veteran was able 
to successfully participate in daily meetings at work.  Based 
on these notations, the Board concludes that the impact of 
the hearing loss on the Veteran's daily life was duly 
considered by the examiners in this case.

The Board also acknowledges the Veteran's April 2009 
testimony regarding his hearing loss.  He indicated that he 
had trouble hearing the television, though he indicated that 
hearing aids had improved many aspects of life, including at 
work.  In any event, the overall objective evidence of 
record, as detailed above, supports no higher than a 
compensable evaluation here.   

In sum, there is no basis for assignment of an initial 
compensable rating for the Veteran's service-connected 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III. Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran 
service-connected bilateral hearing loss disability have been 
contemplated in the schedular ratings assigned.  During the 
appeal period, the VA examiners have found that the Veteran's 
bilateral hearing loss to be productive of no higher than 
Level I hearing bilaterally, which is part of the criteria 
for a noncompensable rating.  Higher schedular ratings are 
available, but the Veteran does not meet such criteria.

In the Board's opinion, the currently assigned ratings 
contemplate all aspects of his bilateral hearing loss 
disability.  Therefore, the first prong of the Thun test is 
not satisfied and referral for extraschedular consideration 
is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


